DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “502” in Figure 10 is not found in the specification. Reference character “11007B” in Figure 12 is not found in the specification and should be “1107B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tube having a first end portion and a second end portion… a container having a third end portion and a fourth end portion, wherein the second end portion is secured to the third end portion” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “connected to a service port a system” and should be “connected to a service port of a system”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a container having a first end portion and a second end portion” and then recites “wherein the second fitting is configured for connecting to a tube connected to a manifold” which renders the claim indefinite because it is not clear whether “a container” and “a tube” are referring to the same structure or are two separate parts. The specification in paragraphs 41 and 67 describe “The container 1104 may be a unitary piece of resilient flexible tubing 1108 that is formed from a transparent or translucent elastomer or a plastic or other polymer tubing reinforced with fiber braiding” which appears to be disclosing that the container is being further defined as tubing and that the container and tubing are the same structure. Therefore, the arrangement of the container, tube and manifold is unclear rendering the scope of the claim unclear and indefinite.
Claim 9 recites “a tube having a first end portion and a second end portion” and then recites “a container having a third end portion and a fourth end portion, wherein the second end portion is secured to the third end portion” which renders the claim indefinite because it is not clear whether “a container” and “a tube” are referring to the same structure or are two separate parts. The specification in paragraphs 41 and 67 describe “The container 1104 may be a unitary piece of resilient flexible tubing 1108 that is formed from a transparent or translucent elastomer or a plastic or other polymer tubing reinforced with fiber braiding” which appears to be disclosing that the container is being further defined as tubing and that the container and tubing are the same structure. The specification is silent to “a container having a third end portion and a fourth end portion” and the arrangement of the tube and container is unclear rendering the scope of the claim unclear and indefinite.
Claims 2-8 and 10-20 are included in the rejection for their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 12-15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalley et al. (US PG Pub. 2005/0081914).
Regarding claim 9, Kalley discloses a device comprising: a first fitting (2, Fig. 1) configured for directly connecting to a service port (1) of a system (25), wherein the system is an air conditioning system or a refrigeration system (climate control system; paragraph 3; air conditioning system, paragraph 34); a tube (3) having a first end portion (portion with fitting 2) and a second end portion (portion with fitting 8), wherein the first fitting (2) is secured to the first end portion (Fig. 1), wherein the tube contains a first fluid (substance or fluid in chamber 6 and also cavity 7 for air or refrigerant; paragraph 22) between the first end portion and the second end portion; a container (container of loader 9) having a third end portion (bottom end, Fig. 2) and a fourth end portion (top end with threaded fitting 15), wherein the second end portion (portion with fitting 8) is secured to the third end portion (paragraph 23); and a second fitting (threading fitting 15) secured to the fourth end portion, wherein the first fluid (substance or fluid in chamber 6 and also cavity 7 for air or refrigerant) is configured for inputting into the service port (1) from the first fitting (2) as urged via a second fluid (fluid in substance chamber 21; paragraph 26) entering the tube (3) from the second fitting while the system is running (paragraphs 34-35).
Regarding claim 10, Kalley discloses the device of claim 9, wherein the tube (3) includes a portion that is transparent or translucent such that the first fluid is externally visible within the tube before input into the service port (paragraphs 6 and 20).
Regarding claim 12, Kalley discloses the device of claim 9, wherein the first fitting (2) is a female fitting (shown connecting around threaded service port 1; paragraph 19).
Regarding claim 13, Kalley discloses the device of claim 9, wherein the second fitting (15) is a male fitting (threading fitting 15; paragraph 24).
Regarding claim 14, Kalley discloses the device of claim 9, wherein the container (9) is rigid (made of metal or plastic; paragraph 24).
Regarding claim 15, Kalley discloses the device of claim 14, wherein the container (9) includes metal (paragraph 24).
Regarding claim 17, Kalley discloses the device of claim 9, wherein the first fluid includes a UV dye (paragraph 9).
Regarding claim 18, Kalley discloses the device of claim 9, wherein the first fluid includes a lubricant (paragraph 9).
Regarding claim 19, Kalley discloses the device of claim 9, wherein the first fitting, the tube, the container, and the second fitting are configured for a single use (paragraph 36).
Regarding claim 21, Kalley discloses a method comprising: causing a receipt of a container (3, Fig. 1), a first fitting (2), and a second fitting (8), wherein the container includes a first end portion (end with 2) hosting the first fitting, wherein the container includes a second end portion (end with 8) hosting the second fitting, wherein the container (3) contains a first fluid (substance or fluid in chamber 6 and also cavity 7 for air or refrigerant; paragraph 22) between the first end portion and the second end portion (paragraph 22); causing the first fitting to be directly connected to a service port (1) a system (25), wherein the system is an air conditioning system or a refrigeration system (climate control system; paragraph 3; air conditioning system, paragraph 34); and causing a second fluid (fluid in substance chamber 21; paragraph 26) to be input into the second fitting such that the second fluid enters the container and thereby urges the first fluid in the container to be output from the container through the first fitting (2) and be input from the first fitting into the service port (1) while the system is running (paragraphs 34-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kalley et al. (US PG Pub. 2005/0081914) in view of Cooper et al. (US Pat. 5,167,140).
Regarding claim 1, as best understood, Kalley discloses a device comprising: a container (3) having a first end portion (end with fitting 2) and a second end portion (end with fittings 8, 15), wherein the container contains a first fluid (substance or fluid in chamber 6 and also cavity 7 for air or refrigerant; paragraph 22) between the first end portion and the second end portion; a first fitting (2) secured to the first end portion, wherein the first fitting is configured for directly connecting to a service port (1) of a system (25), wherein the system is an air conditioning system or a refrigeration system (paragraph 34); and a second fitting (15) secured to the second end portion (via 8), the second fitting is configured for connecting to a tube (tube of dispenser 18), wherein the first fluid (substance in chambers 6, 7) is configured for inputting into the service port from the first fitting (2) as urged via a second fluid (substance in chamber 21) entering the container from the tube via the second fitting (8) while the system is running (paragraphs 34-35).
Kalley does not explicitly teach wherein the second fitting is configured for connecting to a tube connected to a manifold.
Cooper teaches the concept of a device (12) for infusing a substance into an air conditioning system having a second fitting (fitting of outlet 16) is configured for connecting to a tube (46) connected to a manifold of a standard air condition/refrigeration gauge set to monitor the rate of infusion into the closed-loop system (column 15, lines 54-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kalley to have the second fitting is configured for connecting to a tube connected to a manifold taught by Cooper in order to monitor the pressures and flow rates of the first and second fluids.
Regarding claim 2, Kalley as modified discloses the device of claim 1, wherein the first fitting (2) is a female fitting (shown connecting around threaded service port 1; paragraph 19).
Regarding claim 3, Kalley as modified discloses the device of claim 1, wherein the container (3) includes a portion that is transparent or translucent such that the first fluid is externally visible within the container before input into the service port (paragraphs 6 and 20).
Regarding claim 4, Kalley as modified discloses the device of claim 1, wherein the second fitting (15) is a male fitting (thread) configured for coupling to the tube (via 16; paragraph 24).
Regarding claim 5, Kalley as modified discloses the device of claim 1, wherein the container, the first fitting, and the second fitting are configured for a single use (paragraph 36).
Regarding claim 6, Kalley as modified discloses the device of claim 1, wherein the first fluid includes a UV dye (paragraph 9).
Regarding claim 7, Kalley as modified discloses the device of claim 1, wherein the first fluid includes a lubricant (paragraph 9).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalley et al. (US PG Pub. 2005/0081914) in view of Cooper et al. (US Pat. 5,167,140), further in view of Trachtenberg (US Pat. 6,360,554).
Regarding claim 8, Kalley as modified discloses the device of claim 1, but is silent regarding the first fluid includes a leak sealant.
Trachtenberg teaches the concept of infusing a refrigerant leak sealant into an air conditioning system (col. 2, Ins. 13-18) as a known type of infusion fluid treatment to be injected into the system leading to expected results of sealing the system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kalley to have the refrigerant infusion liquid material is a refrigerant leak sealant taught by Trachtenberg in order to substitute known fluid treatments for refrigeration systems that can be supplied by the device and added to the refrigeration system in order to seal the system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kalley et al. (US PG Pub. 2005/0081914) in view of Appler et al. (WO 2015/149157).
Regarding claim 11, Kalley discloses the device of claim 9, but is silent regarding wherein the first fitting is a low loss fitting.
Appler teaches the concept of a device for coupling to a service port of an air conditioning system having a first fitting (22, 118) being a low loss fitting that threads onto a conventional service port that includes a valve mechanism that cooperates with the service port (paragraph 30, 37). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kalley to have the first fitting be a low loss fitting taught by Appler in order to achieve the expected results of coupling the tube to the service port of the air conditioning system.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kalley et al. (US PG Pub. 2005/0081914) in view of Mullins (US Pat. 3,963,212).
Regarding claim 16, Kalley discloses the device of claim 15, but does not explicitly teach wherein the metal includes copper.
Mullins teaches the concept of a device for coupling refrigerant including a container body (12) formed of copper (column 2, lines 23-25) as a material that yields sufficiently to form a fluid tight seal (column 2, lines 57-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kalley to have the metal includes copper taught by Mullins in order to select a preferred material for forming a fluid tight seal.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kalley et al. (US PG Pub. 2005/0081914) in view of Trachtenberg (US Pat. 6,360,554).
Regarding claim 20, Kalley discloses the device of claim 9, but is silent regarding wherein the first fluid includes a leak sealant
Trachtenberg teaches the concept of infusing a refrigerant leak sealant into an air conditioning system (col. 2, Ins. 13-18) as a known type of infusion fluid treatment to be injected into the system leading to expected results of sealing the system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kalley to have the refrigerant infusion liquid material is a refrigerant leak sealant taught by Trachtenberg in order to substitute known fluid treatments for refrigeration systems that can be supplied by the device and added to the refrigeration system in order to seal the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763